           2:18-cv-02186-CSB-EIL # 24          Page 1 of 1                                           E-FILED
Judgment in a Civil Case (02/11)                                         Thursday, 20 June, 2019 04:18:10 PM
                                                                                Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                               for the
                                      Central District of Illinois

Deana McDonagh                              )
                                            )
             Plaintiff,                     )
                                            )
                     vs.                    )           Case Number: 18-2186
                                            )
Board of Trustees of University of Illinois,)
                                            )
             Defendant.                     )

                                   JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.              The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                  This action came before the Court, and a decision has
been rendered.

      IT IS ORDERED AND ADJUDGED that Plaintiff will recover the sum of $70,000 from
the defendants. Plaintiff will also receive an increase in her annual salary to $115,000 effective
within 14 days of the entry of this judgment.

Dated: June 20, 2019

                                                        s/ Shig Yasunaga
                                                        Shig Yasunaga
                                                        Clerk, U.S. District Court
